DETAILED ACTION
Status of the Application
1. 	This office action is a corrected notice of Allowance in response to the filing of the Printer Rush (internal document) on 05/12/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following changes are mere typographical error that needs to be addressed since a claim cannot depend on a subsequent claim.
The application has been amended as follows: 
9.    (Currently Amended) The constant voltage control method according to claim 8, wherein said inverter receives electric energy and outputs said AC current with a self-inductance resonance frequency in said first state, and said inverter stops its operation in said second state.
8.    (New) A constant voltage control method for a resonance-type contactless power supply comprising an inverter, a transmitter-side resonant circuit, a receiver-side resonant circuit, a rectifier circuit and an output capacitor, comprising:

wherein said inverter receives electric energy, which is transferred to said rectifier circuit in a first state and is not transferred to said rectifier circuit in a second state,
wherein under said first state, switches included in the inverter are controlled in accordance with a feedback voltage of said output voltage, so as to generate an AC current based on electric energy,
under said second state, said switches included in the inverter are controlled in accordance with said feedback voltage, so as to stop generating said AC current.
Allowable Subject Matter
3.	Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding independent claims 1, 5 and 9, Morreale et al was the closest prior art of record, Morreale et al discloses a power receiver, wireless power system and related method, however the prior art of record does not clearly discloses the specific structure configuration, particular operation and related method of a resonance-type contactless power supply comprising: an inverter configured to receive electric energy and output 
a transmitter-side resonant circuit comprising a transmitting coil for receiving said AC current from said inverter;
a receiver-side resonant circuit comprising a receiving coil which is separated from but electrically coupled to said transmitting coil in a contactless manner, and configured to receive electric energy from said transmitting coil; 
a rectifier circuit being electrically coupled to said receiver-side resonant circuit; an output capacitance being connected in parallel at an output of said rectifier circuit; and 
a control circuit configured to switch said inverter between said first state and said second state so that said rectifier circuit outputs a constant output voltage,
wherein under said first state, switches included in the inverter are controlled by said control circuit in accordance with a feedback voltage of said output voltage, so as
to generate said AC current based on said electric energy, 
under said second state, said switches included in the inverter are controlled by said control circuit in accordance with said feedback voltage, so as to stop generating
said AC current, as currently claimed, in combination with additional limitations from the rest of the claim. 
Therefore the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s 
Regarding claims 2-4, which depends on claim 1, these claims, are allowable for at least the same reasons given for claim 1.
Regarding claims 6-7, which depends on claim 5, these claims, are allowable for at least the same reasons given for claim 5.
Regarding claim 8, which depends on claim 9, this claim, is allowable for at least the same reasons given for claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
4. 	Applicant's arguments considered on the remarks filed on 05/03/2021 regarding claims 1-9 have been fully considered and are persuasive. Regarding the prior art of record, the prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the applicant’s remarks, and the updated search performed, it has been determined that the claims have been found novel and non-obvious.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836